Citation Nr: 0524100	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pulmonary disorder, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to October 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO denied service connection for 
asbestosis with decreased lung function and shortness of 
breath due to asbestos exposure.

In March 2004 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos in service while 
working as a firefighter.

2.  Asbestosis is attributable to service.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Factual Background

A separation physical dated in October 1957 documented the 
lungs and chest as being normal.

Department of Defense (DD) Form 214 reflects that the veteran 
served in the United States Air Force (USAF) as a 
firefighter.  In statements submitted, the veteran claims 
that the firefighting suits he wore during his time as a 
firefighter in the USAF were made of asbestos and that at 
times, they were ragged and leaked asbestos.  

In a May 1993 asbestos evaluation summary from Dr. S, he 
noted that the veteran was exposed to asbestos during his 
work as a boilermaker for 20 years, and that part of the 
veteran's duties included cutting asbestos for a construction 
company in the early 1970's.  Furthermore, the physician 
noted that the veteran smoked one-half to one package of 
cigarettes daily from 1954 to 1958.  Chest x-ray showed an 
increase in the interstitial markings present through the mid 
and lower lung zones bilaterally.  Pleural plaque was seen en 
face with extent 3 on the left with calcification extent of 
2.  Left costophrenic angle was blunted due to diffused 
pleural thickening extent of 2 on the left.  There was focal 
pleural thickening on the right seen en face, extent 2.  
Pulmonary function tests showed a mild restrictive defect.  A 
diagnosis of suggestion of asbestosis with known occupational 
exposure to asbestos in the workplace was entered.  

In a July 1994 letter to the Social Security Agency (SSA), 
the veteran stated that he suffered from shortness of breath 
from having worked around asbestos and that walking a few 
feet made him short of breath, especially on a slope.  

A March 1995 Disability Determination and Transmittal from 
the SSA, noted a secondary diagnosis of asbestosis.

VA outpatient medical records dated in December 2002 show a 
lung CT scan showing pleural calcific plaque in the left mild 
upper lung field and posteromenial in the anterior aspect of 
the left lower lung field.  Some pleural thickening was also 
noted in the anterolateral aspect of the left mid upper lung 
field.  

Outpatient VA medical records dated in January 2003 document 
a lung CT scan which showed multiple plaques in the surface 
of the left lung which were noted to be consistent with 
asbestosis.  Similar findings were entered in VA outpatient 
records dated in April 2003.

VA outpatient medical records dated in July 2003 show a lung 
CT scan showing calcified pleural plaques on the left lung 
consistent with prior history of asbestos exposure.  
Examination of the lung window showed a 5 mm nodular density 
on the left lung in the lower lobe, and liner densities at 
the left lung base.  There was also a calcified granuloma on 
the right lower lobe.  

At an April 2003 RO hearing the veteran testified that while 
in service, he wore fire protectant suits which were lined 
with asbestos during an entire tour of duty as a firefighter.  
He stated that the entire suit cloth was made of asbestos 
including the boots, gloves and hood.  He further stated that 
the suits were old and as a result he would inhale more 
fibers.

In December 2003 the veteran submitted evidence in the form 
of an article, which stated that up until the mid 1970's, 
firefighter suits were made of asbestos cloth.  

In a January 2005 VA examination the examiner noted a 
diagnosis of asbestos exposure with no clear evidence of 
pulmonary asbestosis, and COPD due to a smoking history.  
After a physical examination and a review of the claim file, 
the examiner opined that the "CT chest scan shows some 
changes that could be consistent with asbestosis in the left 
lower base, but more likely than not it is not asbestosis 
since asbestosis is a bilateral process and not unilateral as 
in this case.  The same findings could be explained by a[n] 
episode of severe pneumonia.  Also the in service exposure 
history to asbestos is too light to cause asbestosis."

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos.  VA must 
analyze the veteran's claim of entitlement to service 
connection for residuals of asbestos exposure under these 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Some guidelines for compensation claims based on asbestos 
exposure were published in DVB Circular 21- 88-8, dated May 
11, 1988.  The DVB Circular was subsequently rescinded but 
its basic guidelines are now found in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease, that an 
asbestos-related disease can develop from brief exposure to 
asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  

When considering VA compensation claims, rating boards have 
the responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure. A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.



Analysis

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestos in fire protective suits worn while working as a 
firefighter.  A review of the veteran's military personnel 
file confirms that the veteran MOS was that of firefighter.  
As noted above, the Court has held that the veteran is 
competent to testify as to the facts of his asbestos 
exposure, which would include his statements regarding his 
service as a firefighter.  McGinty, 4 Vet. App. at 432.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  38 U.S.C.A. 5107(b) (West 2004). Thus, to deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  As noted above, the reasonable doubt 
doctrine is for consideration when deciding whether the 
veteran was exposed to asbestos in service.

The veteran has provided competent statements as to his 
service as a firefighter and his exposure to asbestos as a 
result of wearing fire protective suits.  He has also 
provided competent evidence that the fire protective suits 
were made of asbestos cloth during the time that he served as 
a firefighter in service.  Accordingly, the Board finds that 
in-service asbestos exposure is established.  The remaining 
question is whether the veteran currently has a diagnosis of 
asbestosis.

The Board notes that there is a conflict in the record with 
regards to the diagnosis of asbestosis.  Evidence which 
indicates a diagnosis of asbestosis includes an asbestos 
evaluation of May 1993 where Dr. S noted that the veteran's 
X-ray suggested a clinical diagnosis of asbestosis.  
Additionally, VA outpatient medical records dated between 
December 2002 and July 2003 document CT scans note pleural 
plaques in the left lung which were noted to be consistent 
with asbestosis.

Evidence against a diagnosis of asbestosis includes a VA 
examination of January 2005 where the examiner found that the 
veteran's "CT chest scan shows some changes that could be 
consistent with asbestosis in the left lower base, but more 
likely than not it is not asbestosis since asbestosis is a 
bilateral process and not unilateral as in this case.  The 
same findings could be explained by a[n] episode of severe 
pneumonia.  Also the in service exposure history to asbestos 
is too light to cause asbestosis."  First, the Board notes 
that the examiner admits that the findings could be 
consistent with asbestosis.  Furthermore, the Board notes 
that the examiner's explanation of the findings being 
consistent with a severe episode of pneumonia is of little 
probative value as there is no evidence of record that the 
veteran ever had a severe episode of pneumonia.  The Board 
therefore considers this explanation speculative at best.  
Finally, the Board notes that the VA has determined that an 
asbestos-related disease can develop from brief exposure to 
asbestos.  Consequently, the Board finds the examiner's 
determination that the veteran's exposure to asbestos while 
in service was too minimal to cause asbestosis of little 
probative value.  

Considering all of the medical evidence of record, the Board 
finds that the evidence is in favor of a finding of a current 
diagnosis of asbestosis.

The Board recognizes that the veteran has admitted to post-
service exposure to asbestos through his civilian job.  
However, it is impossible to determine which exposure, in-
service or post-service, to asbestos has caused the veteran's 
currently diagnosed asbestosis.  Although the VA examiner 
determined that the in-service exposure was light, he did not 
attribute the findings to post-service exposure as an 
alternative.  As noted above, the VA has provided guidelines 
which state that even a brief exposure to asbestos may lead 
to asbestos related diseases.  Therefore, as to the question 
of whether the veteran's current asbestosis is related to in-
service asbestos exposure rather than to post-service 
asbestos exposure, the Board finds that the evidence is at 
least in equipoise.  Resolving reasonable doubt in the 
veteran's favor as to this matter, the Board holds that the 
requirements for a grant of service connection for asbestosis 
have been met.


ORDER

Service connection for asbestosis is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


